Citation Nr: 0714489	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an organic 
affective syndrome, to include a bipolar disorder.

3.  Entitlement to service connection for headaches and 
residuals of concussions.

4.  Entitlement to service connection for a motor control 
problem.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having post-traumatic 
stress disorder.

3.  The veteran's organic affective syndrome did not begin 
during service or within one year of service; it is not 
medically related to his period of service.

4.  The veteran has complaints of headaches, but is not 
diagnosed as having a headache disorder related to his period 
of active service.

5.  The veteran is not diagnosed as having a motor control 
disorder.

6.  Peripheral neuropathy of the lower extremities did not 
begin during service; it is not medically related to the 
veteran's period of service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in 
service or as a consequence of service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  An organic affective syndrome, to include a bipolar 
disorder, was not incurred in or aggravated by service, nor 
is such a disability presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Headaches and residuals of concussions were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  A motor control problem was not incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2003, January 2005, and February 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims of entitlement 
to service connection, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was not provided before each AOJ 
decision appealed.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision when notice was 
not provided prior thereto, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
actions upon which this appeal is based.  Additionally, the 
Board finds that the veteran is not prejudiced by the post-
AOJ decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Furthermore, a Supplemental 
Statement of the Case was issued in August 2006, making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 
F.3d. 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
including service records, post-service treatment records and 
Social Security Administration records, and by affording him 
the opportunity to give testimony before the Board in 
September 2006.  The veteran also appeared and participated 
in two informal conferences with Decision Review Officers in 
November 2003 and again in November 2004.  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The Board points out that a medical 
examination is not required with respect to any of the issues 
here on appeal because the record contains quite a large 
amount of post-service treatment records reflecting the 
history and etiology of each disability.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
Consequently, the merits of his claims will now be addressed.

The veteran asserts that he developed a psychiatric 
disability as a result of events that occurred during his 
period of service.  He contends that he developed post-
traumatic stress disorder as a result of participating in the 
Cuban Missile Crisis, specifically the Bay of Pigs.  The 
veteran also avers that he has brain injuries either due to 
being blasted by a land mine in Cuba, having taken blows to 
the head when boxing during service, or as a result of a 
motor vehicle accident when performing duties as a military 
police officer (MP).  The veteran asserts that he also 
developed peripheral neuropathy of the lower extremities as a 
consequence of the in-service motor vehicle accident.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
May 1964, the evidence must show that a psychosis manifest to 
a degree of ten percent by May 1965 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

Service medical records show that the veteran entered service 
without a mental disorder or any other disability.  He was 
treated for a possible broken nose in August 1962 following a 
fight; a laceration of the left palm was sutured in September 
1962.  In April 1963, the veteran complained of gradually 
increasing emotional disturbances and was treated with 
medication for his nerves; the examining physician determined 
that a psychiatric consult was not required.  In December 
1963, the veteran was noted to have been struck on the right 
shoulder and elbow by a pick-up truck while on duty, but 
there is no indication of treatment.  In March 1964, he again 
complained of an emotional problem.  The veteran underwent 
discharge examination in May 1964 and was not found to have a 
psychiatric disorder, an organic brain injury or a disability 
of the lower extremities.  In fact, his discharge examination 
was silent for any disability.

The veteran's service personnel records show that he was 
stationed in Puerto Rico from September 6, 1962, until 
October 19, 1962; and in Guantanamo Bay from October 22, 
1962, to December 11, 1962.  Other than those two periods of 
foreign service, the veteran was stationed in the United 
States.  As such, service records do not show that the 
veteran was in Cuba during the Bay of Pigs which was in April 
1961.

The first evidence of post-service treatment is dated in 
February 1976.  A former employer's records reflect that the 
veteran was on leave due to functional hypoglycemia.  There 
was no indication at that time of a psychiatric disorder or 
possible residuals of a head injury or leg injury.

In 1983, the veteran sought treatment for marital problems 
and underwent therapy for alcohol addiction.  He was 
prescribed Antabuse and has been treated in some form or 
fashion for alcohol dependence-related issues since that 
time.  In March 1984, the veteran presented with complaints 
of dizziness and related that he thought he was having a 
hypoglycemic reaction.  The friend who brought him in 
described the veteran as having suddenly become confused and 
restless.  The veteran was noted to have a "thinking 
disorder" and advised to stop taking Antabuse as that was a 
known side effect.  Shortly thereafter, however, a treatment 
note included the assessment to rule out a bipolar disorder.


The veteran submitted an application for VA benefits in 
December 1999 and reported having developed hearing loss 
during service.  He did not relate having any other service-
related disabilities, but requested pension benefits due to 
his general poor health.  Treatment notes from 1999 and 2000 
reflect complaints of memory problems and mood shifts.  In 
January 2000, the veteran denied symptoms of mania, psychosis 
and post-traumatic stress disorder; he advised that he had a 
history of multiple head injuries while in a drunk state.  
The veteran was assessed to have a mood disorder, but later 
determined to have an organic affective syndrome.  

In April 2000, nonservice-connected pension benefits were 
denied.  In May 2000, the veteran presented for treatment 
stating that he wanted to be accepted into a veteran's home 
due to his financial limitations.  The veteran advised the 
examining medical personnel that he had post-traumatic stress 
disorder as a result of his marriages.  The veteran did not 
relate having any psychiatric difficulties related to his 
period of service.

Treatment records dated in 2001 show that the veteran was 
determined to have peripheral neuropathy of the lower 
extremities.  He related having difficulty ambulating and 
problems with his balance.  The veteran was ultimately issued 
a wheelchair.

Organic testing performed in 2001 showed that the veteran's 
results were more commonly associated with psychiatric 
diagnoses as opposed to brain damage.  He was continued on 
treatment for an organic affective syndrome and noted to be 
partially stable with the use of medication.  The veteran 
underwent a complete psychiatric evaluation in May 2002 and 
related having never participated in combat during service, 
but having nightmares of being under fire.  He reported that 
he was slightly injured by a land mine in Cuba, that a friend 
had killed himself during service, and that he was hit by a 
camper when directing traffic as an MP, but that he did not 
have intrusive thoughts or nightmares about those events.  
The examiner determined that the veteran did not meet 
criteria for a diagnosis of post-traumatic stress disorder.

In September 2002, the veteran's sister submitted a statement 
reflecting her recollection of the veteran being very 
restless after his tour of duty in Cuba and that he got more 
reclusive over the years.  She stated that she had lost 
contact with the veteran for a few years then happened upon 
him in 1993 and could not believe how he had deteriorated; 
she described the veteran as appearing "like a boxer who had 
been in the ring for to many years."  Interestingly, this is 
the first reference in the claims folder to boxing and the 
veteran's sister did not suggest that the veteran had, in 
fact, been a boxer during service.  In July 2003, the veteran 
submitted a statement from his former wife and from a friend 
of two years who both advised that the veteran had mental 
problems due to his period of service.

The veteran underwent psychological evaluation in July 2003 
in conjunction with his request for Social Security 
Administration disability benefits.  He related having 
seizures and a history of headaches, memory problems and 
anger management issues.  The veteran advised that he entered 
the Marines when he was sixteen years old, that he was hit by 
a land mine and had numerous head injuries while boxing 
during service; he also related being a stunt man from 1976 
to 1996.  The veteran was determined to have Axis I diagnoses 
of a cognitive disorder, a delusional disorder, a major 
depressive disorder and a schizoaffective disorder; an Axis 
II diagnosis of antisocial personality disorder was also 
rendered.  The psychologist reported having reviewed clinical 
records which showed an extensive history of 
neuropsychological and cognitive deficits as well as a 
lengthy history of substance abuse.  The veteran was noted to 
have inappropriate behavior, grandiose stories and severely 
impaired recall; he was easily overwhelmed and confused.  As 
such, he was determined to be completely unemployable.  
Social Security Administration disability benefits were 
awarded in January 2004 due to an organic brain syndrome and 
a personality disorder.

In August 2005, a gentleman who met the veteran during 
treatment advised VA that the veteran had told him all about 
being a hostage in Cuba and being knifed by a bayonet while 
stationed in Cuba.  In September 2005, another gentleman who 
met the veteran during treatment advised VA that he had 
witnessed the veteran's post-traumatic stress disorder take 
shape in the form of dramatic mood swings, reclusive behavior 
and memory loss.  Neither men are medical personnel.

The veteran has participated in psychiatric treatment on a 
regular basis for quite some time.  In March 2006, it was 
noted that he strongly desired to identify with post-
traumatic stress disorder symptoms because he was 
uncomfortable with his current diagnosis of an organic 
affective syndrome.  In June and July 2006, the veteran 
requested a referral for treatment for post-traumatic stress 
disorder, but was denied such a referral as there was no 
diagnosis of the disorder.  The treating diagnosis remained 
organic affective syndrome with a history of alcohol 
dependence.

The veteran appeared and testified before the Board in 
September 2006.  He stated that he was a boxer during service 
and wore no head gear, that he was scared in Guantanamo Bay 
when under fire and firing on the enemy, that he saw people 
killed in Guantanamo Bay when a cargo plane was shot down, 
that he had his face blown up in a land mine accident in 
Cuba, and that he was hit by a truck when an MP in San Diego.  
The veteran testified that he was a tough Marine who did not 
require much treatment, but believed in hindsight that he 
developed brain damage during service.  He stated that he was 
put in the brig for fighting near the end of his tour and 
discharged shortly thereafter.  The veteran requested that 
the notations of emotional problems and fighting found in his 
service medical records be considered as precursors to his 
current psychiatric problems.

Post-traumatic Stress Disorder

Following a complete review of the record evidence, the Board 
finds that service connection for post-traumatic stress 
disorder cannot be granted because there is no diagnosis of 
the disorder.  The Board appreciates the comments from the 
veteran's sister regarding her belief that the veteran was 
different following service and the various assertions 
regarding possible stressors related by the veteran and his 
friends.  The Board, however, places more weight on the 
medical evidence which clearly reflects the absence of 
symptoms deemed to meet criteria for a diagnosis of post-
traumatic stress disorder.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).

It is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Because there is no 
diagnosis of the claimed disability, the Board does not find 
the need to discuss whether the veteran has an in-service 
stressor.  There is no diagnosis of post-traumatic stress 
disorder in the multiple medical reports and specific 
examinations, and, as such, service connection is denied.

Organic Affective Syndrome

The medical evidence shows that the veteran has an organic 
affective syndrome that is more likely due to psychiatric 
diagnoses than brain damage.  There have been questions about 
whether he has a bipolar disorder, but no confirmed 
diagnosis.  The predominant references in the treatment notes 
are to the veteran's lengthy history of alcohol abuse and 
injuries sustained while in a drunken state.

The Board acknowledges that the veteran had two instances 
during service when he complained of emotional problems.  He 
was not, however, determined to have a chronic psychiatric 
disability during service.  The veteran was discharged in 
1964 and did not require medical treatment within one year.  
As such, there is no evidence of psychosis having manifest 
during service or within one year of discharge from service.  
The first treatment records are related to hypoglycemia and 
then alcohol addiction.  There are no findings within the 
medical evidence of psychiatric disability having been 
incurred during service or as a consequence thereof.

The Board has carefully and sympathetically reviewed the 
voluminous record of the veteran's psychiatric treatment in 
an effort to determine the etiology of the diagnosed organic 
affective syndrome.  The timeline of events shows that the 
veteran did not require psychiatric treatment for many years 
following his discharge from service and, when he did seek 
treatment, he did not relate having symptoms for the decades 
that passed between discharge and first seeking treatment.  
Thus, the Board finds no continuity of symptomatology to tie 
the currently diagnosed psychiatric disorder to the veteran's 
two instances of emotional problems during service.  
Therefore, service connection for an organic affective 
syndrome, to include a bipolar disorder, is denied on a 
direct and on a presumptive basis.

Headaches, Residuals of Concussions, and Motor Control 
Problems

The veteran did not require treatment for headaches, 
residuals of concussions or for motor control problems during 
service.  He is not currently diagnosed as having a headache 
disorder or motor control problems, but is treated for 
dizziness and balance issues periodically.  There is no 
medical opinion (or even suggestion by competent medical 
examiners) linking current complaints of headaches or motor 
control problems to alleged concussions in service.

As noted above, there must be evidence of a disease or injury 
incurred as a consequence of service for the basic 
compensation statutes to be met.  Along those lines, it is 
important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Because the veteran is not diagnosed 
as having a headache disorder or motor control problems due 
to service, service connection must be denied.

Peripheral Neuropathy

The medical evidence reveals that the veteran was determined 
to have peripheral neuropathy of the lower extremities 
decades after his discharge from service.  Although he 
currently links weakness in his legs to an in-service motor 
vehicle accident, the medical evidence does not support such 
a nexus.  There is no evidence of treatment for injuries to 
the legs in December 1963 when the veteran was struck by a 
truck, there is no evidence of treatment for weakness or 
numbness in the lower extremities shortly after service, and 
there is no medical opinion linking the veteran's current 
lower extremity complaints to his period of service.

Given the evidence as outlined above, the Board finds that 
the veteran does not have peripheral neuropathy of the lower 
extremities that began during service or as a consequence 
thereof.  There is some suggestion in the record that the 
veteran developed this disability as a result of his lengthy 
history of alcohol and nicotine dependence, but there is no 
suggestion that it began as a result of an injury sustained 
in the 1960's.  Consequently, service connection for 
peripheral neuropathy of the lower extremities is denied.

ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for an organic affective syndrome, to 
include bipolar disorder, is denied.

Service connection for headaches and residuals of concussions 
is denied.

Service connection for a motor control problem is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


